    Case 6:08-cr-00012-LGW-CLR Document 629 Filed 05/20/20 Page 1 of 4



                                                                                            FILED


                      United States District Court
                                                                                 John E. Triplett, Acting Clerk
                                                                                  United States District Court

                                                                              By CAsbell at 2:01 pm, May 20, 2020


                  for the Southern District of Georgia
                          Statesboro Division
UNITED STATES OF AMERICA,                 )
                                          )
v.                                        )             CR 608-012-3
                                          )
JUANICE GAINES,                           )
                                          )
          Defendant.                      )

                                          ORDER

          Before the Court are Defendant Juanice Gaines’ motion for

immediate release, pursuant to 18 U.S.C. § 3582(c), as modified

by the First Step Act of 2018, and his motion requesting the

Court reduce his sentence and/or provide a recommendation to the

Bureau       of    Prisons    (“BOP”)     that     he     be   granted    pre-release

placement         in   a   halfway     house.      Dkt.    Nos.    626,   627.                   The

Government has responded in opposition 1 and asks the Court to

dismiss Gaines’ First Step Act motion and deny Gaines’ sentence

reduction/halfway house motion.                 Dkt. No. 628.

                                       DISCUSSION

     I.      First Step Act Motion

        In    February     and   May    2019,    Gaines    moved    for   a       sentence

reduction under § 3582(c)(1)(B) based upon the First Step Act.

Dkt. Nos. 606, 614.              This Court denied Gaines’ First Step Act

1 Although the Government’s opposition brief is labeled a motion rather
than a response, the Court construes it as a response.
 Case 6:08-cr-00012-LGW-CLR Document 629 Filed 05/20/20 Page 2 of 4



motion on May 28, 2019.          Dkt. No. 616.         Gaines did not appeal

that decision.

       Section 404(c) of the First Step Act specifically states

that    “[n]o    court   shall   entertain   a    motion      made   under   this

section to reduce a sentence . . . if a previous motion made

under this section to reduce the sentence was, after the date of

enactment of this Act, denied after a complete review of the

motion on the merits.” Pub. L. 115-391, 132 Stat. 5194 (2018).

Because this Court has already reviewed Gaines’ initial First

Step Act motion and denied it on the merits, it is now without

jurisdiction to review his second First Step Act motion. See

United States v. Johnson, No. CR 108-110 (S.D. Ga. Apr. 24,

2020) (granting motion to dismiss under § 404(c) and explaining

that “the Court may not address Defendant’s second First Step

Act motion”).        Accordingly, Gaines’ motion for release under

§ 3582, as amended by the First Step Act, dkt. no. 626, is

DISMISSED.

  II.       Reduced Sentence and/or Halfway House Placement Motion

       Gaines also moves the Court to resentence him for less time

and/or place him in a halfway house.             Dkt. No. 627.       With regard

to Gaines’ motion for a reduced sentence or “downward variance,”

he argues that the Court should consider the factors contained

in     18   U.S.C.   §   3553(a),   as    well    as    his    post-conviction




                                      2
 Case 6:08-cr-00012-LGW-CLR Document 629 Filed 05/20/20 Page 3 of 4



rehabilitation efforts, citing Pepper v. United States, 562 U.S.

476 (2011).

     First, “[t]he authority of a district court to modify an

imprisonment sentence is narrowly limited by statute.”                               United

States    v.    Phillips,    597    F.3d     1190,     1194–95       (11th    Cir.    2010)

(citing 18 U.S.C. § 3582(c)).                Gaines does not meet any of the

exceptions contained in § 3582(c) which would allow the Court to

modify    his    sentence,    nor     does       he   show    that   Federal    Rule     of

Criminal Procedure 35 applies to allow this Court to correct or

reduce his sentence.           Secondly, Gaines’ reliance on Pepper is

misplaced.      There, the Supreme Court held that evidence of post-

sentencing rehabilitation is relevant and may support a downward

variance    “when    a    defendant’s      sentence          has   been   set   aside    on

appeal and his case remanded for resentencing.”                              562 U.S. at

490-91.        Here, Gaines is not before the Court on remand for

resentencing.            Therefore,    the        holding      in    Pepper     and     the

§ 3553(a) factors are inapplicable.

     Finally, Gaines requests the Court recommend to the BOP

that he be placed in a halfway house for the last twelve months

of his sentence, citing the Second Chance Act, Pub. L. No. 110-

199, 122 Stat. 657 (2008).             As the Court explained in its Order

dated August 22, 2018, pre-release custody placement like the

one sought by Gaines is a matter committed to the authority of

the BOP, not the Court.               See 18 U.S.C. § 3624(c).                  Although


                                             3
 Case 6:08-cr-00012-LGW-CLR Document 629 Filed 05/20/20 Page 4 of 4



Gaines   cites     the   Second   Chance   Act,   nothing   in   that   statute

alters the BOP’s discretion as to where it places prisoners. See

Vasquez v. Strada, 684 F.3d 431, 434 (3d Cir. 2012) (explaining

that   the   BOP   has   discretion    under   the   Second   Chance    Act   to

determine    prisoner     [residential     reentry    center]    placements).

Accordingly, Gaines’ motion, dkt. no. 627, must be DENIED.

                                  CONCLUSION

       Gaines’ motion for release pursuant to the First Step Act,

dkt. no. 626, is DISMISSED.            Gaines’ motion for reduction in

sentence and/or recommendation for placement in a halfway house,

dkt. no. 627, is DENIED.

       SO ORDERED, this 20th day of May, 2020.




                                      __________________________________
                                      HON. LISA GODBEY WOOD, JUDGE
                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF GEORGIA




                                       4
